Citation Nr: 1117985	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-05 300	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating higher than 30 percent for bilateral pes planus.

3.  Entitlement to an initial rating higher than 10 percent for arthritic changes of the feet.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from January 1959 to December 1960.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a July 2008 decision from which this appeal originated, the RO granted service connection for bilateral pes planus (flat feet) with arthritic changes and assigned an initial 10 percent rating for each foot.  The RO also granted service connection for residuals of a broken jaw - initially claimed as dental trauma - and assigned an initial 0 percent (i.e., noncompensable) rating.  The Veteran appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

In another decision since issued in April 2009, the RO denied additional claims for service connection for bilateral hearing loss and tinnitus, and the Veteran appealed that decision to the Board as well.

In December 2010, the Board dismissed the Veteran's claim for a higher initial rating for the residuals of a broken jaw because he had withdrawn his appeal of this claim.  38 C.F.R. § 20.204 (2010).  The Board remanded his remaining claims for further development and consideration.  The Appeals Management Center (AMC) since has issued a March 2011 decision granting service connection and assigning an initial 0 percent rating for bilateral hearing loss, effective September 30, 2008.  Since the Veteran has not appealed either that initial rating or effective date, this hearing loss claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).


That March 2011 AMC decision also granted a higher initial rating of 30 percent for the Veteran's bilateral pes planus and assigned a separate 10 percent rating for the arthritic changes of his feet, both retroactively effective from the initial grant of service connection on November 30, 2007.  So his continued appeal of these claims now concerns whether he is entitled to an initial rating higher than 30 percent for his bilateral pes planus and an initial rating higher than 10 percent for the arthritic changes of his feet.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise).  Also still at issue is whether he is entitled to service connection for tinnitus.


FINDINGS OF FACT

1.  There is competent and credible medical evidence indicating the Veteran's tinnitus is proximately due to his service-connected bilateral hearing loss. 

2.  His bilateral pes planus is manifested by tenderness of the plantar surfaces, but without evidence of marked pronation, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.

3.  The symptoms associated with his pes planus and the arthritic changes of his feet in certain respects overlap, especially regarding the pain and tenderness in his feet, but it is not shown that he has additional functional or other impairment as a consequence of his pain - at least to the extent it is associated with his arthritis.



CONCLUSIONS OF LAW

1.  The Veteran's tinnitus is secondary to his service-connected bilateral hearing loss.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria are not met for an initial rating higher than 30 percent for the bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45., 4.59, 4.71a, Diagnostic Code 5276 (2010).

3.  The criteria also are not met for an initial rating higher than10 percent for the arthritic changes of the feet.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45., 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance with the development of their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).  


These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Board is granting the Veteran's claim for service connection for tinnitus.  In light of this favorable outcome, there is no need to discuss whether VA has satisfied its duties to notify and assist him concerning this claim.  Even if these preliminary obligations have not been met, this would amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to his claims for higher initial ratings for his bilateral foot disability, since the appeal of these claims arises from his disagreement with the initial ratings assigned after granting service connection, additional VCAA notice concerning the downstream disability rating element of these claims is not required.  The courts have held that where, as here, the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as an initial rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Under these circumstances, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case (SOC) if the disagreement concerning the downstream issue is not resolved.  And, here, the RO provided this necessary SOC in January 2009 concerning these claims and a supplemental SOC (SSOC) in March 2011, both of which cited the statutes and regulations governing the assignment of the initial ratings assigned for these disabilities and discussed the reasons and bases for not assigning higher initial ratings.


In addition, VA has fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all records that he and his representative identified as relevant to these claims.  He also was afforded two VA compensation examinations, and the reports of these examinations provide the information needed to determine the severity of his bilateral pes planus and arthritic changes in relation to the applicable rating criteria, such that additional examination is not needed or required.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  The most recent examination was performed in December 2010 and in substantial compliance with the Board's December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or Court. 

II.  Service Connection for Tinnitus

The Veteran claims that he has been experiencing tinnitus since and as a result of noise exposure in service.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  For the reasons and bases set forth below, the Board finds that the evidence support this claim on the basis that his tinnitus is proximately due to his service-connected bilateral hearing loss.

Direct service connection is granted for disability resulting from disease or injury directly incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

But service connection also is permissible on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence of the claimed disability; (2) a service-connected disability; and (3) usually, but not always, medical evidence establishing a nexus or relationship between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Medical evidence is not always or categorically required to establish medical diagnosis or etiology, rather, may, depending on the facts of the case, in certain instances be established with competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In determining the type and extent of evidence required, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

In this case, the evidence does not show the Veteran's tinnitus was directly incurred in service.  Nevertheless, his DD Form 214 indicates his military occupational specialty (MOS) was "LT WPN INF", and his hearing loss was service connected on the basis of the amount and extent of noise exposure that he had during his military service.  So the fact that he was exposed to high levels of noise in service already has been conceded.

The did not report experiencing tinnitus during service or even for many years after his discharge from active duty in December 1960.  Indeed, tinnitus was first documented in his VA treatment records dated in 2008.  And a December 2010 VA audiological evaluation report also notes his statement that he had first noticed tinnitus about 10 year earlier, so in 2000 or thereabouts.  Based on this statement, as well as a review of the claims file, this evaluating VA audiologist concluded that it would seem less likely than not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  Thus, both the Veteran's statements and the medical evidence, including especially this VA compensation examiner's opinion, indicate the Veteran's tinnitus was not directly incurred in or aggravated by his military service.

But, even so, there remains the possibility that the Veteran's tinnitus instead is associated with or secondary to his service-connected bilateral hearing loss, again, meaning proximately due to, the result of, or aggravated by this service-connected disability.  So the mere fact that he apparently did not have tinnitus during service or even for some 40 years after his discharge, until 2000 or thereabouts, is not determinative of the outcome of his claim because, in this circumstance, it could still be linked to his service-connected hearing loss.  And while the VA audiologist in December 2010 determined the Veteran's tinnitus is not directly related to his military service, she added that his tinnitus is likely a symptom associated with his bilateral hearing loss.  So she, in effect, has confirmed the tinnitus is proximately due to his service-connected bilateral hearing loss, in turn warranting the granting of secondary service connection.  See Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (indicating, like in Wallin, that medical evidence generally is needed to associate the claimed condition with the service-connected disability).

III.  Entitlement to an Initial Rating Higher than 30 percent for Bilateral Pes Planus

The Veteran entered service in January 1959 with no pre-existing foot problems, but was noted to have had flat feet (pes planus) during his separation examination.  X-rays after service also showed arthritic changes in both feet.  

On November 30, 2007, the Veteran filed a claim for service connection for a foot condition.  In the July 2008 decision from which this appeal originated, the RO granted service connection for bilateral pes planus with arthritic changes, assigning an initial 10 percent rating for each foot retroactively effective from the date of receipt of this claim on November 30, 2007.  After he appealed that decision by requesting higher initial ratings, however, the AMC more recently in the March 2011 decision on remand granted a higher 30 percent rating for the pes planus and a separate 10 percent rating for the associated arthritic changes of the feet, with both of these ratings also effective retroactively from the date of claim on November 30, 2007.  So his continued appeal of these claims now concerns whether he is entitled to an initial rating higher than 30 percent for his pes planus and an initial rating higher than 10 percent for the arthritic changes of his feet.

Since this claim arises from the Veteran's disagreement with the initial 30 percent rating assigned following the granting of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging," with equal consideration for the entire body of evidence.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, when a Veteran timely appeals an initial rating, VA must consider whether the rating should be "staged" to compensate him for times since the effective date of the award when the disability may have been more severe than at other times during the course of the appeal).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's pes planus is currently rated as 30-percent disabling under Diagnostic Code (DC) 5276, for acquired flatfoot.  Under this code, a 30 percent rating is assigned for severe bilateral flat feet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, DC 5276.

A 50 percent rating, the highest available under this code, is assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  Id.

Applying these criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 30 percent for the Veteran's bilateral pes planus.  The evidence for consideration includes two VA examination reports, neither of which shows any evidence of marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement, or severe spasm of the Achilles tendon.  

The Veteran initially was examined by VA in April 2008, at which time his primary complaints were of bilateral foot pain with standing and walking.  On physical examination, his right foot was tender and demonstrated painful motion; some swelling was also present in his right ankle.  His left foot was tender but had no swelling or painful motion.  Neither foot had any pronation, muscle atrophy, malalignment of the forefoot or mid-foot, or inward bowing while non-weight bearing - although both feet showed some bowing with weight bearing.  X-rays revealed scattered arthritis findings without evidence of any acute osseous abnormality.  The diagnosis was bilateral pes planus with arthritic changes. 

A December 2010 VA examination report shows similar findings for both feet.  The Veteran again reported bilateral foot pain with prolonged standing and walking, with the right worse than the left.  A physical examination of the left foot revealed no evidence of any swelling, painful motion, tenderness, instability, weakness, or abnormal weight bearing.  Some inward bowing was observed with weight bearing, which was correctable with manipulation.  The right foot showed some diffuse swelling over the distal quarter lower leg and foot, as well as mild tenderness over the plantar heel.  However, there was no evidence of any painful motion, instability, weakness, or abnormal weight bearing.  Moreover, neither foot had any pronation, muscle atrophy, spasm, or malalignment of the forefoot or mid-foot.  X-rays of the left foot revealed mild degenerative changes at the first metatarophalangeal (MTP) joint, as well as small-to-moderate plantar and Achilles calcaneal enthesophytes.  X-rays of the right foot revealed mild-to-moderate degenerative changes at the first MTP joint, as well as a tiny calcaneal enthesophyte.  The diagnosis again was bilateral pes planus and arthritic changes.  


These findings are insufficient to meet the criteria for a higher 50 percent rating under DC 5276.  This evidence shows the Veteran's feet have tenderness of the plantar surfaces, which is mentioned in the criteria for this higher 50 percent rating.  However, it was never characterized as extreme tenderness; and, more importantly, there is still no evidence that either foot is manifested by marked pronation, marked inward displacement, or severe spasm of the tendo Achilles on manipulation, all of which are also required for this higher 50 percent rating under DC 5276.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Thus, there simply is no basis to assign a rating higher than 30 percent under DC 5276.

For these reasons and bases, the preponderance of the evidence is against this claim.  Therefore, the doctrine of reasonable doubt is not for application, and the appeal of this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Entitlement to an Initial Rating Higher than 10 Percent for the Arthritic Changes of the Feet

As mentioned, as a result of the AMC's March 2011 decision, there is now a separate 10 percent rating for the arthritic changes of the feet since the initial grant of service connection.  These arthritis changes previously had been rated concurrently with the pes planus, rather than apart from it as they now are.  But for the reasons and bases set forth below, the Board finds no legal basis to assign a rating higher than 10 percent for this arthritis. 

The RO has rated this arthritis under DC 5010, which provides that arthritis due to trauma (i.e., traumatic arthritis), substantiated by X-ray findings, is to be evaluated under DC 5003 as degenerative arthritis.  Diagnostic Code 5003, in turn, provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application.  38 C.F.R. § 4.71a, DC 5003.  Also, in the absence of limitation of motion, a 10 percent rating is assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A higher 20 percent rating is assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  These ratings may not be combined with those based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

For the purpose of rating disability from arthritis, the interphalangeal, metatarsal and tarsal joints of the lower extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (VA's anti-pyramiding regulation).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The primary complaint stemming from the arthritis affecting the Veteran's feet is that it causes chronic pain.  And, as mentioned, this is a relevant consideration in determining the appropriate rating for this disability - including especially to the extent there is additional disability as a consequence, such as functional loss or additional limitation of motion due to the pain, weakness, premature or excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The April 2008 VA examination report indicates the Veteran's right foot demonstrated painful motion, but with no other significant findings indicative of additional consequent disability.  And when examined in December 2010, neither foot showed evidence of any painful motion, tenderness, instability, weakness, or abnormal weight bearing.  So he is entitled to, at most, a 10 percent rating under DCs 5003-5010.

In light of this objective medical evidence, the Board is not persuaded by the Veteran's statements in support of his claim, including the testimony he gave during his February 2010 hearing that his feet and ankles are weak and cause him to fall.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192- 193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  The objective clinical findings simply have not borne this out to substantiate this allegation.

V.  Consideration of an Extra-schedular Evaluation

The circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The rating criteria for the Veteran's bilateral pes planus and arthritic changes reasonably describe and contemplate the extent and severity of these disabilities, including his specific symptoms.  See Thun v. Peake, 22 Vet. App. 111 (2008).  He has not been hospitalized for evaluation or treatment of these disabilities, much less frequently hospitalized.  Instead, his evaluation and treatment has been entirely on an outpatient basis.  Moreover, there has not been marked interference with this employment on account of these disabilities since indicated he retired as a machine operator in 1995 because of his age and eligibility since he had enough tenure, so not because of these disabilities.  The Board therefore is not obligated to refer these claims for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for service connection for tinnitus is granted. 

However, the claim for an initial rating higher than 30 percent for the bilateral pes planus is denied.

Also, the claim for an initial rating higher than 10 percent for the arthritic changes of the feet is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


